Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D2, claims 8-20 in the reply filed on 10/13/2021 is acknowledged.
Claim Status
Claims 1-4 and 8-23 are pending.
Claims 1-4 are withdrawn. 
Claims 5-7 are canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Lilia C. Lord, Reg. No. 58,420 on 2/1/2022.
The application has been amended as follows: 
Claims 1-4 (Canceled). 
Reasons for Allowance
Claims 8-23 are allowed.

Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant amended the claim 8, the most relevant prior art references (US 2020/0058651 A1 to Liaw in combination of US 2018/0350665 A1 to Chae, US 2018/0083007 A1 to Lee and US 2004/0056366 A1 to Maiz) substantially teach some of limitations in claim 1 as indicated in the previous Non-Final Office Action dated on 11/1/2021, but not the limitations of “a bottom surface of the barrier layer being coplanar with a bottom surface of the first metal layer” recited in claim 8. Therefore, the claim 8 is allowed.
Regarding claims 9-17 and 21-23, they are allowed due to their dependencies of claim 8.
Regarding claim 18, similar to claim 8, the claim 18 includes allowed limitations of “a bottom surface of the barrier layer being coplanar with a bottom surface of the first metal layer” recited in claim 18. Therefore, the claim 18 is allowed.
Regarding claims 19-20, they are allowed due to their dependencies of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARUN LU/Primary Examiner, Art Unit 2898